 



MANAGEMENT CONSULTANT AGREEMENT

 

 

THIS MANAGEMENT CONSULTANT AGREEMENT (the "Agreement") is made and entered into
effective as of the 30th day of August, 2013 (the "Effective Date"),

 

 

BETWEEN:

GREENLITE VENTURES INC., a Nevada corporation, having a corporate office at
Suite 201, 810 Peace Portal Drive, Blaine, WA 98230

 

(the "Company")

OF THE FIRST PART

AND:

HOWARD THOMSON of Brookside, Ballymabin, Dunmore East, County Waterford, Ireland

 

(the “Consultant”).

OF THE SECOND PART

 

WHEREAS:

 

A.            The Company is engaged in the business of developing and owning
mobile applications.

 

B.            The Company desires to retain the Consultant to act as President,
Chief Executive Officer, Chief Financial Officer, Secretary and Treasurer of the
Company and to provide consultant services to the Company on the terms and
subject to the conditions of this Agreement.

 

C.            The Consultant has agreed to act as President, Chief Executive
Officer, Chief Financial Officer, Secretary and Treasurer of the Company and to
provide consultant services to the Company on the terms and subject to the
conditions of this Agreement.

 

D.            The Company has agreed to issue 5,000,000 earn-out shares of its
common stock to the Consultant in accordance with this Agreement,

 

THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:

 

1.DEFINITIONS

 

1.1           The following terms used in this Agreement shall have the meaning
specified below unless the context clearly indicates the contrary:

 

(a)"Consultant Fee" shall mean the consultant fee payable to the Consultant at
the rate set forth in Section 5.1;

 

(b)"Board" shall mean the Board of Directors of the Company;

 

(c)"Term" shall mean the term of this Agreement beginning on the Effective Date
and ending on the close of business on the date of the termination of this
Agreement.

 



 

 

 

2

 



2.ENGAGEMENT AS A CONSULTANT

 

2.1           The Company hereby engages the Consultant as a consultant to
provide the services of the Consultant in accordance with the terms and
conditions of this Agreement and the Consultant hereby accepts such engagement.

 

3.TERM OF THIS AGREEMENT

 

3.1           The term of this Agreement shall become effective and begin as of
the Effective Date, and shall continue until ten (10) years from the Effective
Date at the close of business, unless this Agreement is earlier terminated in
accordance with the terms of this Agreement or extended by the Board of
Directors of the Company.

 

4.CONSULTANT SERVICES

 

4.1           The Consultant agrees to act as the President, Chief Executive
Officer, Chief Financial Officer, Secretary and Treasurer of the Company and to
perform the following services and undertake the following responsibilities and
duties to the Company as consulting services (the "Consulting Services"):

 

(a)exercising general direction and supervision over the business and financial
affairs of the Company;

 

(b)providing overall direction to the management of the Company;

 

(c)reporting directly to board of directors of Company; and

 

(d)performing such other duties and observing such instructions as may be
reasonably assigned from time to time by or on behalf of the board of directors
of the Company in the Consultant’s capacity as President, Chief Executive
Officer, Chief Financial Officer, Secretary and Treasurer, provided such duties
are within the scope of the Company’s business and implementation of the
Company’s business plan.

 

4.2           The Consultant shall devote such attention and energies to the
business affairs of the Company as may be reasonably necessary for the discharge
of his duties as President, Chief Executive Officer, Chief Financial Officer,
Secretary and Treasurer, provided, however, the Consultant may engage in
reasonable investment and other personal activities that do not interfere with
the Consultant's obligations hereunder.

 

4.3           The Consultant will at all times be an independent contractor and
the Consultant will not be deemed to be an employee of the Company.

 

5.CONSULTANT FEE

 

5.1           During the term of this Agreement, the Company shall pay the
Consultant a consultant fee in consideration of the provision of the Consulting
Services equal to $750 US per month (the "Consultant Fee").

 

6.STOCK OPTIONS

 

6.1           The Consultant may be granted, subject to the approval of the
Company’s board of directors, incentive stock options to purchase shares of the
Company’s common stock in such amounts and at such times as the Board of
Directors of the Company, in their absolute discretion, may from time to time
determine.

 



 

 

 

3 

 

7.EARN OUT SHARES

 

7.1           The Consultant shall be issued, on execution of this Agreement,
5,000,000 earn-out shares. The Earn-Out Shares shall be held in the custody of
the Company or its designee and shall be released to the Consultant on the basis
of 10% of the original number of Earn-Out Shares on each anniversary of this
Agreement. Notwithstanding that the shares are held in custody and are not
released to the Consultant, all voting and dividend rights in respect of the
Earn-Out Shares shall accrue to the Consultant and he shall be entitled to
exercise such rights and receive such benefits in respect of the Earn-Out
Shares.

 

7.2           In the event of termination of this Agreement, any Earn-Out Shares
not released, or scheduled to be released within six (6) months shall be
returned to the Company for cancellation and the Consultant shall have no
further rights in respect of such shares. The Consultant shall execute any stock
powers or other documents necessary to give effect to such cancellation and
hereby appoints the Company as his attorney for such purposes.

 

8.REIMBURSEMENT OF EXPENSES

 

8.1          The Company will pay to the Consultant, in addition to the
Consultant Fee, the reasonable travel and promotional expenses and other
specific expenses incurred by the Consultant in provision of the Consulting
Services, provided the Consultant has obtained the prior written approval of the
Company.

 

9.TERMINATION

 

9.1           The Company may terminate this Agreement: (i) at any time on three
(3) months’ notice; or (ii) without notice upon the occurrence of any of the
following events of default (each an “Event of Default”):

 

(a)the Consultant’s commission of an act of fraud, theft or embezzlement or
other similar willful misconduct;

 

(b)the neglect or breach by the Consultant of his material obligations or
agreements under this Agreement; or

 

(c)the Consultant’s refusal to follow lawful directives of the Board,

 

provided that notice of the Event of Default has been delivered to the
Consultant and provided the Consultant has failed to remedy the default within
thirty (30) days of the date of delivery of notice of the Event of Default.

 

9.2           The Consultant may terminate this Agreement at any time upon
thirty (30) days’ notice.

 

9.3           Upon termination, the Consultant will be entitled to such Earn-Out
Shares as have been released or are due to be released in the six (6) months
following termination under this Agreement and the remaining Earn-Out Shares
shall be cancelled.

 

9.4           On termination of this Agreement for any reason, all rights and
obligations of each party that are expressly stated to survive termination or
continue after termination will survive termination and continue in full force
and effect as contemplated in this Agreement.

 

10.PROPRIETARY INFORMATION AND DEVELOPMENTS

 

10.1         The Consultant will not at any time, whether during or after the
termination of this Agreement for any reason, reveal to any person or entity any
of the trade secrets or confidential information concerning the organization,
business or finances of the Company or of any third party which the Company is
under an obligation to keep confidential, except as may be required in the
ordinary course of performing the Consultant Services to the Company, and the
Consultant shall keep secret such trade secrets and confidential information and
shall not use or attempt to use any such secrets or information in any manner
which is designed to injure or cause loss to the Company. Trade secrets or
confidential information shall include, but not be limited to, the Company's
financial statements and projections, expansion proposals, property acquisition
opportunities and business relationships with banks, lenders and other parties
not otherwise publicly available.

 



 

 

 

4

 

11.RELIEF

 

11.1         The Consultant hereby expressly acknowledges that any breach or
threatened breach by the Consultant of any of the terms set forth in Section 10
of this Agreement may result in significant and continuing injury to the
Company, the monetary value of which would be impossible to establish, and any
such breach or threatened breach will provide the Company with any and all
rights and remedies to which it may be entitled under the law, including but not
limited to injunctive relief or other equitable remedies.

 

12.PARTIES BENEFITED; ASSIGNMENTS

 

12.1         This Agreement shall be binding upon, and inure to the benefit of,
the Consultant, his heirs and his personal representative or representatives,
and upon the Company and its successors and assigns. Neither this Agreement nor
any rights or obligations hereunder may be assigned by the Consultant.

 

13.NOTICES

 

13.1         Any notice required or permitted by this Agreement shall be in
writing, sent by registered or certified mail, return receipt requested, or by
overnight courier, addressed to the Board and the Company at its then principal
office, or to the Consultant at the address set forth in the preamble, as the
case may be, or to such other address or addresses as any party hereto may from
time to time specify in writing for the purpose in a notice given to the other
parties in compliance with this Section 13. Notices shall be deemed given when
delivered.

 

14.GOVERNING LAW

 

14.1         This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada and each party hereto adjourns to the
jurisdiction of the courts of the State of Nevada.

 

15.REPRESENTATIONS AND WARRANTIES

 

15.1         The Consultant represents and warrants to the Company that (a) the
Consultant is under no contractual or other restriction which is inconsistent
with the execution of this Agreement, the performance of his duties hereunder or
other rights of Company hereunder, and (b) the Consultant is under no physical
or mental disability that would hinder the performance of his duties under this
Agreement.

 

16.MISCELLANEOUS

 

16.1         This Agreement contains the entire agreement of the parties
relating to the subject matter hereof.

 

16.2         This Agreement supersedes any prior written or oral agreements or
understandings between the parties relating to the subject matter hereof.

 

16.3         No modification or amendment of this Agreement shall be valid
unless in writing and signed by or on behalf of the parties hereto.

 

16.4         A waiver of the breach of any term or condition of this Agreement
shall not be deemed to constitute a waiver of any subsequent breach of the same
or any other term or condition.

 



 

 

 

5

 

16.5         This Agreement is intended to be performed in accordance with, and
only to the extent permitted by, all applicable laws, ordinances, rules and
regulations. If any provision of this Agreement, or the application thereof to
any person or circumstance, shall, for any reason and to any extent, be held
invalid or unenforceable, such invalidity and unenforceability shall not affect
the remaining provisions hereof and the application of such provisions to other
persons or circumstances, all of which shall be enforced to the greatest extent
permitted by law.

 

16.6         The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

 

16.7         The Consultant acknowledges and agrees that Northwest Law Group has
acted solely as legal counsel for the Company and that the Consultant has been
advised to obtain independent legal advice prior to execution of this Agreement.

 

16.8         This Agreement may be executed in one or more counter-parts, each
of which so executed shall constitute an original and all of which together
shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

 

 

GREENLITE VENTURES INC.   by its authorized signatory:           /s/ Howard
Thomson   HOWARD THOMSON, DIRECTOR  

 

 

 

SIGNED, SEALED AND DELIVERED       BY HOWARD THOMSON       in the presence of:  
                /s/ Howard Thomson   Signature   HOWARD THOMSON                
        Name                             Address                            



 

 

 

 

 

\0237\07-ConsultAgmts\D-Thomson\Mgmt_ConsultAgmt.Thomson 2013.doc

 



 

 